                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JEFFREY SCOTT HOFFMAN,
            Petitioner
                   V.                          :Case No.         00-cv-159-KRG-KAP

SUPERINTENDENT CONNER BLAINE, Jr.
S.C.I. GREENE,
            Respondent

                                      Order

       Petitioner's motion to vacate the judgment in this matter,

ECF no. 37, was referred to Magistrate Judge Keith A. Pesto for

proceedings in accordance with the Magistrates Act,                          28 U.S.C.

§   636, and Local Civil Rule 72.

      The Magistrate Judge filed a Report and Recommendation on

November 26, 2019, ECF no. 39, recommending that the petition be

denied.

      Petitioner          was     notified    that     pursuant         to    28     u.s.c.
§ 636(b) (1) he had fourteen days to file written objections to the

Report and Recommendation.              On December 9, 2019, petitioner filed

a   motion    seeking      an    additional   90     days   in    which      to    file   his

objections, citing his limited allotted law library time.                           ECF no.

40.   Petitioner filed objections on February 5, 2020.                        ECF no. 41.

      AND NOW,          this Jl!Aday of February 2020,              it is ORDERED

that the motion for enlargement of time to file objections, ECF

no. 40, is granted.             After de nova review of the record in this

matter,      the   Report       and   Recommendation,       and   the     objections
thereto,   the objections at ECF no.   41 are meritless.      IT IS

ORDERED that the motion to vacate      judgment,   ECF no.   3 7,   is

denied. The Report and Recommendation is adopted as the opinion

of the Court.



                               BY THE COURT:




                               KIM R. GIBSON
                               UNITED STATES DISTRICT JUDGE
